DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 09, 2002 has been entered.
 
Reasons for Allowance
Claims 2-5, 8, 11, 14-16, 22-25 are allowed over the prior art of record as amended in the response filed on February 09, 2022.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: a projector within the housing configured to provide an output at least partially within the surgical field of view, wherein the output from the projector is adapted for projection on a portion of the patient's anatomy or on or within the surgical field, and wherein the output from the projector comprises information to guide a user performing the computer assisted surgery procedure.  
Knobel ‘620 teaches a device for the contactless determination and measurement of a spatial position and/or spatial orientation of bodies using a tracking system, by means of which the bodies are located and brought into relation with one another, the tracking system, or at least components or modules thereof, being mobile; Knobel ‘620 has projector that projects basic illumination light which is not normally considered as having any information. So Knobel ‘620 fails to teach the allowable projector that comprises information to guide a user.
Schenberger ‘209 teaches saw devices for accessing and cutting subjacent bone and other tissue while minimizing injury to surrounding tissue but again lacks the allowable projector. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793